CARPENTER, J.
This was an action brought by Catherine Reynolds against Mary Ann Brennan and John M. Brennan, executors of the estate of John Brennan, deceased. It was *25brought to recover upon a negotiable promissory note given by the said de-. ceased John Brennan to the plaintiff, Catherine Reynolds. The jury returned a verdict for the defendants and, thereupon, in due time the plaintiff filed a motion for a new trial.
For plaintiff: M. F. Costello.
For defendants: Fitzgerald & Higgins.
At the trial the plaintiff produced a note, which note was admitted in evidence as one of the exhibits in the case. The defendants claimed that the note had been paid, and produced checks and other evidence to substantiate their claim. The jury, by their verdict, believed that payment of the note had been made by John Brennan in his lifetime and this Court can not say but that the jury were justified in the verdict that they returned, and feels that substantial justice has been done.
Motion for a new trial denied.